Fourth Court of Appeals
                                San Antonio, Texas
                                        July 7, 2016

                                    No. 04-16-00118-CV

                            CIBOLO CREEK RANCH, LTD.,
                                     Appellant

                                             v.

                                CITY OF SAN ANTONIO,
                                       Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-14140
                        Honorable Antonia Arteaga, Judge Presiding


                                      ORDER

       The parties’ joint motion to abate appellate deadlines is GRANTED. All appellate
deadlines are suspended for 60 days. Appellate deadlines will be reinstated on September 6,
2016. Accordingly, Appellant’s brief shall be due September 7, 2016.



                                                  _________________________________
                                                  Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court